387 S.W.2d 605 (1965)
McKlnley GRAY, Appellant,
v.
OUACHITA CREEK WATERSHED DIST., Appellee.
No. 5-3454.
Supreme Court of Arkansas.
March 8, 1965.
E. V. Trimble, Little Rock, for appellant
Smith, Williams, Friday & Bowen, by Ben Allen, Little Rock, for appellee.
HOLT, Justice.
The appellant brought this action to enjoin the appellee from using his property in its watershed construction project. The chancellor sustained appellee's plea of res judicata, holding that the same issue between the same parties was previously before this court in Gray v. Ouachita Creek Watershed Dist, 234 Ark. 181, 351 S.W.2d 142. On appeal we do not reach the merits of the case since there is a failure by appellant to comply with the requirements of Rule 9(d) of this court.
The abstract cannot be said to be a condensation or abridgment of the record as required since it contains a copy in full or is a mere reproduction of the entire transcript. Sellers v. Harvey, 222 Ark. 804, 263 S.W.2d 86. A considerable part of the matter reproduced is not material to the issue raised nor necessary to an understanding thereof. The object sought by Rule 9(d) is to confine the abstract to only that part of the record as is necessary to give this court a clear understanding of the issue or issues presented.
Affirmed.